Title: To Benjamin Franklin from David Hall, 14 October 1765
From: Hall, David
To: Franklin, Benjamin


Dear Sir
Philadelphia October 14th. 1765
Since my last to you of September 6. I am favoured with Two Letters of yours by the July and August Packets, for which am much obliged. I know you have been an useful and publick spirited Member of Society, for a Number of Years past, and am sorry to find, that many, who, some Years ago, seemed to have the greatest Regard for you, are now become your bitter Enemies.
I am obliged to you (as I have wrote before) with respect to your Advice relating to the Stamp Law. I did not design to drop the Paper, without making Trial, after the Act took Place, but only expressed my Fears of most of our Customers leaving off, and which I am still the more convinced I was right in, the nearer the Time approaches of the Act’s Commencing. But, if the Law should not be put in Execution for the Want of an Officer, as you will see there is a probability of by the last Paper, we shall still be at a Loss to know what to do, after the First of November, when it should commence. For if we should go on without the Stamps, and the Penalties which are very high, can be put in Force against us, we may do more in a Quarter of an Hour, than would ruin us for the rest of our Lives; and if we cannot proceed without them, there must be a Stand of Course, as in all likelihood, there will be no Person to act, and how to manage, I shall be much at a Loss.

We Printers of News Papers here, Dutch and English, have been proposing to take the Advice of the ablest Council, how far we may, or may not, be safe in carrying on our Papers without the Stamps, which is the only Method, we think, we can take, tho’ we imagine they will not Advise us to proceed, the Risk being so great; and if they should give it as their Advice that we should not go on, we must, of Consequence, stop, till the Act becomes general, or that we hear further from England; so that whether the Law takes Place or not, the Confusion that Things will be in for some time, must be very great, and truly distressing.
To shew you that my Fears were not groundless, with respect to our Customers leaving off taking the Gazette, I am sorry Now to tell you, that we have already lost at least 500 of them, since the Resolves of the House of Commons were published relating to that Law; and if so many have dropt before, what may we not expect after the First of November?
Saturday last, in the Afternoon, your Directions for returning the Double Demy came to Hand, and on Monday Morning I applied to Captain Friend to take it on board; but he had then engaged as much Freight as would fill him; so that he could not take it, and of Course it must lie till another Opportunity Offers, which will not be before the first of November at soonest, And how our Collector may proceed then, as to clearing out Vessels without Stamp Papers, I cannot say. Your Family are all well, as well as mine.
Trade in general very dull here, and of Course a great Scarcity of Money.
The Gentlemen met at New York, from the different Colonies to remonstrate to the King and Parliament, I understand entered on Business last Monday, but have not yet heard what is done. Nothing new here, but what you will see in the Papers. I am, Dear Sir, Yours most Affectionately,
D. H
per Carolina Captain Friend
  to London
  To Benjamin Franklin Esq.
(Copy)
Sent by the Tryphena, Captain Smith, to Liverpool
